Citation Nr: 0631977	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  04-11 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Whether the character of the appellant's discharge is a bar 
to Department of Veterans Affairs (VA) benefits, except 
health care under Chapter 17 of Title 38, United States Code. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The appellant entered active naval service on December 2, 
1977.  He was released from active duty on June 19, 1979, 
with a discharge under other than honorable conditions.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from an administrative decision in May 2003 by the VA 
Regional Office (RO) 
in St. Petersburg, Florida.  By this decision, the RO held 
that the appellant's discharge was dishonorable for VA 
purposes but that he was eligible for VA healthcare benefits.


FINDINGS OF FACT

1.  During active naval service, on successive days in 
November 1978, the appellant sold to other individuals the 
illegal drugs marijuana and PCP, with knowledge that such 
acts were prohibited and with consciousness of his 
wrongdoing.

2.  The appellant's offenses of selling marijuana and PCP 
aboard a ship of the United States Navy on successive days 
during his active duty service were not minor offenses and 
constituted misconduct both willful and persistent. 


CONCLUSION OF LAW

The appellant's discharge was issued under dishonorable 
conditions and bars him from receiving VA compensation based 
upon the period of service for which it was issued.  38 
U.S.C.A. §§ 101(2), 5107, 5303 (West 2002); 38 C.F.R. § 3.12 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has fulfilled the notice and duty to assist provisions of 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A letter sent to 
the appellant in July 2005 by the RO satisfied the statutory 
and regulatory duty to notify provisions.  There is no 
indication in the record that additional evidence material to 
the issue decided herein which is not part of the appellant's 
claims file is available.  Therefore, the Board finds that VA 
has met the duties to notify and to assist required by law.  
In view of the fact that the appellant and his representative 
have had ample opportunity to submit evidence and argument in 
support of his appeal, the timing of the VCAA notice provided 
to the appellant was in no way prejudicial to him.    

To qualify for veteran's benefits, a former service member 
must demonstrate that 
he is a "veteran" within the meaning of the veterans' 
benefits statutes.  A "veteran" is defined by 38 U.S.C.A. § 
101(2) as "a person who served in the active 
military...service, and who was discharged or released 
therefrom under conditions other than dishonorable."  A 
discharge from service under other than honorable conditions, 
issued because of willful and persistent misconduct, will be 
considered to have been issued under dishonorable conditions, 
and bars entitlement to veteran's benefits.  38 C.F.R. § 
3.12(d)(4).  However, entitlement is not barred if it is 
established that, at the time of the commission of the 
offense leading to a person's discharge, the person was 
insane.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  In this 
case, the appellant does not contend that he was insane at 
any time while on active naval duty, and there is no evidence 
of record whatsoever that such was the case.  

While a discharge under other than honorable conditions is 
considered dishonorable if it was issued due to willful and 
persistent misconduct, a discharge because of a minor offense 
will not be considered willful and persistent misconduct if 
the service was otherwise honest, faithful, and meritorious. 
38 C.F.R. § 3.12(d)(4).  Official naval records in the 
appellant's case reveal that his other than honorable 
discharge was based the two violations of the Uniform Code of 
Military Justice (UCMJ) of having sold the drug marijuana to 
another sailor on board a US Navy ship on November 16, 1978, 
and then selling the drug PCP to another person aboard the 
Navy ship on November 17, 1978, the very next day.  [It is 
noted that the controlled substance phencyclidine (PCP), 
sometimes called angel dust, which was originally designed as 
a human anesthetic and later used as a veterinary anesthetic 
is no longer produced for any legitimate purpose.]  

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action.  38 C.F.R. § 3.1(n) 
(2006).

VA regulations provide that healthcare and related benefits  
authorized by Chapter 17 of the Title 38 of the United States 
Code shall be furnished for any disability incurred or 
aggravated during a period of service terminated by a 
discharge under other than honorable conditions, but may not 
be furnished for any disability incurred or aggravated during 
a period of service terminated by a bad conduct discharge or 
when one of the bars listed in § 3.12(c) applies.  38 C.F.R. 
§ 3.360(b) (2006).  As noted above, the RO has held that the 
appellant is eligible for VA healthcare benefits.

The appellant's possessing and selling marijuana and PCP on 
board a Navy ship at sea constitutes misconduct which was 
willful and, the offenses having been committed on successive 
days, must be considered to have been persistent.  The 
appellant has not denied that he committed the offenses in 
question, and he has not disputed that he knew at the times 
he sold the marijuana and the PCP that such acts were 
prohibited by the UCMJ.  He has not denied that at the times 
he was committing the offenses in question he was conscious 
of his wrongdoing. 

The appellant's possessing and selling marijuana and PCP on 
board a Navy ship at sea were not minor offenses.  As was 
stated by his commanding officer in the record of the naval 
proceeding in the appellant's case which resulted in a 
finding of unfit for further service, "The introduction of 
illegal substances aboard ship and their subsequent sale is 
intolerable."  The appellant and his representative have 
pointed out that his active naval service was otherwise 
honest, faithful, and meritorious, but that fact is 
irrelevant in a case where the service member was discharged 
for offenses which were not minor offenses.  See 38 C.F.R. § 
3.12(d)(4).

There is no basis in law or in fact for the Board to reach 
any conclusion in this case other than that the appellant's 
discharge from naval service was under dishonorable 
conditions and bars him from eligibility for VA compensation 
benefits.  For that reason, his appeal must be denied.  See 
38 U.S.C.A. §§ 101(2),  5303 (West 2002); 38 C.F.R. § 3.12 
(2006). 

As the preponderance of the evidence is against the 
appellant's claim, the benefit of the doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002). 


ORDER

The character of the appellant's discharge is a bar to VA 
benefits, except health care under Chapter 17 of Title 38, 
United States Code.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


